Cook, J.,
concurring in judgment. Although I agree with the judgment of the majority to affirm the order of the commission, I think the majority errs in not upholding the judicial rule as written.
This court balanced the process due a respondent against the importance of the public’s interest in fair campaigning when we adopted this expedited grievance process. A necessary part of that balancing was consideration of the severity of the sanctions that may be imposed. We assessed the various competing interests and concluded that, with five days’ notice and the right to a hearing and an appeal, the respondent would have been accorded the rudimentary protections of procedural due process, sufficient under the circumstances, to withstand a constitutional challenge. See In re Ruffalo (1968), 390 U.S. 544, 88 S.Ct. 1222, 20 L.Ed.2d 117.
No further “balancing” need be done by judicial panels. The majority provides a laundry list of factors to be considered by such panels which can only serve to *324obviate the letter and the intent of the expedited procedure we adopted. In fact, the laundry list of factors includes “tak[ing] into consideration the immediacy of the alleged violation,” thereby permitting panels to evaluate whether the complaint even deserves “expedited” treatment.
By enforcing the rule as written, we provide predictability. A bright-line rule affords that predictability; a five-part balancing test does not.
Given the purposes of the expedited hearing process, I would hold that, for any hearing scheduled in accordance with Gov.Jud.R. 11(5), due process is sufficient under the circumstances.